Citation Nr: 1436456	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to July 1, 2009.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 and from August 1971 to July 1988.  This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Hartford, Connecticut.

That rating decision denied entitlement to service connection for sleep apnea, to include as secondary to PTSD, and granted service connection for PTSD and awarded a 30 percent disability evaluation, effective from March 5, 2008.  The Veteran appealed for a higher initial rating.  

By decision in September 2012, the Board granted a 50 percent disability rating for PTSD from March 5, 2008 and a 70 percent evaluation from March 7, 2011.  These matters are no longer for appellate consideration as the Veteran did not appeal.  The Board remanded the issues of entitlement to service connection for sleep apnea, to include as secondary to PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  By rating decision in July 2013, TDIU was granted, effective July 1, 2009.  As such, the only matter for consideration in this regard is whether the evidence demonstrates TDIU from the date of the claim received on March 5, 2008 to June 30, 2009.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw the appeal of entitlement to service connection for sleep apnea, to include as secondary to PTSD.

2.  Prior to May 18, 2009, the Veteran's service-connected disabilities did not render him unable to secure or follow a gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for a TDIU as of May 18, 2009, but no earlier, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim.  Extensive VA outpatient records have been received and reviewed in support of the claim for the period under consideration.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

1.  Service connection for sleep apnea.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his accredited representative.  Id.  

In July 2013, the appellant, through his representative, stated in a letter that he was satisfied with the decision rendered as to the denial of the claim for sleep apnea and did not wish to pursue the claim.  This constitutes withdrawal of the appeal.  As such, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for sleep apnea, to include as secondary to PTSD and it is dismissed.

2.  Entitlement to TDIU prior to July 1, 2009

TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).   Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

TDIU may be assigned where the combined rating for a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone. See 38 C.F.R. § 4.16(b) (2013).

Prior to July 1, 2009, the Veteran was service-connected for PTSD, rated 50 percent disabling, aortic root enlargement, rated 30 percent disabling and scoliosis with arthritis, rated 20 percent disabling, for a combined disability evaluation of 60 percent.

Prior to the July 1, 2009, therefore, the Veteran's service-connected disability evaluations did not meet the percentage requirements of 38 C.F.R. § 4.16(a) because he did not have one disability that was rated 60 percent or more, nor did have two or more disabilities with at least one disorder rated 40 percent or more to bring the combined rating to 70 percent or more.  Nevertheless, the primary question for consideration in this instance is whether the service-connected disabilities were sufficient in and of themselves to render the average person or the Veteran personally unable to secure or follow substantially gainful employment.  After careful review of the evidence and the contentions advanced by the appellant, the Board concludes that a basis for TDIU prior to that date is not demonstrated.

On an application for TDIU received in October 2012, the Veteran stated that he completed four years of college and had last worked full time and become too disabled for work on March 1, 2009.  He reported occupational experience in security and as an armored truck driver.  An employer verification statement received in May 2013 from Foxwood Resort and Casino reflects that he worked as a security officer eight hours daily, 40 hours a week from October 2007 to May 17, 2009 before leaving for health reasons.  

The record reflects that the Veteran was admitted to a VA hospital on May 18, 2009 for PTSD and remained hospitalized through June 2009.  A temporary total evaluation of 100 percent was assigned from May 18, 2009 through June 2009 because of hospitalization over 21 days due to the Veteran's service-connected PTSD.  TDIU was assigned from July 1, 2009.

Received on May 27, 2009 was a statement from H. Khan, M.D. (F.P.) of the Naval Branch Health Clinic Groton who wrote that the Veteran had been under her care for the past year and was being followed for many complaints and disorders.  She stated that he had become too disabled for work due to multiple disorders, including PTSD, aortic root enlargement and chronic low back pain, all of which are service-connected.  

The record thus indicates that until May 17, 2009, the Veteran was employed full time.  Taking the evidence in the light most favorable to the Veteran, and based on the May 2009 private physician letter, the evidence indicates he was unable to work as of May 18, 2009, when he was rated at 100 percent, enough for schedular TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Under the circumstances, the Board must find that the effective date of the grant of TDIU is May 18, 2009. See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  No earlier date is warranted as he was employed until that time.  


ORDER

The appeal of entitlement to service connection for sleep apnea, to include as secondary to PTSD is dismissed.

TDIU as of May 18, 2009 is granted.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


